Gray, J.
The exception taken in this case is founded solely upon the alleged negligence of the city of Charlestown to provide proper lights at the place in question. But cities and towns are under no obligation to light highways. Sparhawk v. Salem, 1 Allen, 30. Macomber v. Taunton, 100 Mass. 255. It does not therefore appear that there was any evidence that the negligence of the city of Charlestown, or of any other corporation or person than the defendants, contributed to the accident. The question sought to be presented by the defendants’ requests for instructions does not appear to have arisen in the case ; and the defendants show no ground of exception to the instructions given, as applied to the case on triai. Exceptions overruled.